Title: To Thomas Jefferson from Buckner Thruston, 26 January 1808
From: Thruston, Buckner
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington January 26th. 1808.
                  
                  Having understood that most of the Representation from the State of Kentucky, have recommended Mr. Parke as a fit Person to fill the Vacancy occasioned by the Death of Mr. Davis, in the territorial Court of Indiana, I beg Leave to add my Testimony to theirs of the personal Merit & qualifications of this gentleman.
                  I have known Mr. Parke for (I think) 10 or 12 years, have witnessed his Course of legal Education in Lexington where I resided, and doubt not from his knowledge in his Profession, his Probity & general Demeanor, but that he would give Satisfaction to the United States & to his Territory in Particular as a Judge.
                  I confine myself to these personal Considerations only, not being informed nor presuming to judge of, any local policy which may have Relation to influence an appointment of this Sort.
                  I have the Honor to be Sir, with the highest Respect Your obt. Servt
                  
                     B: Thruston 
                     
                  
               